DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1 is allowed.
The following is a statement of reasons for allowance:  
Instant claim 1 recites a precipitation strengthening AlCrFeNiV system alloy having a yield strength and a tensile strength higher than 1200 MPa and 1300 MPa, respectively.  The closest prior art of record is CN 105755324 to Ma et al as set forth in the office action mailed 11/30/2021.  Ma discloses an AlCrFeNiV alloy with a composition overlapping that of instant claim 1.  Ma differs from instant claim 1 at least in that the highest tensile strength achieved by Ma is 1176 MPa, less than the instantly claimed range of higher than 1300 MPa.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRIAN D WALCK/Primary Examiner, Art Unit 1738